DETAILED ACTION
A Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 31, 2021 has been entered.

In response to Applicant’s claims filed on March 31, 2021, claims 8-15 are now pending for examination in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8-11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puttagunta et al. (US Pub. No. 20160221592) in view of Kargupta (US Pub. No. 20110258044).


generating, by a central control device, a control command based on a search request from a user (“local or remote GIS dataset may be queried to confirm the geolocation of a semaphore signal,” See Paragraph 98 and ”control commands,” See Paragraph 134);

selecting, based on a criterion, a vehicle from the group of vehicles, wherein the criterion is specified in the search request (“Further, track ID, signal state, or train position may be requested to be entered by the operator via the HMI user interface for further correlation and/or verification,” See Paragraph 72);

transmitting, by the central control device, the control command to a data collection device of the selected vehicle (”control commands,” See Paragraph 134;

selecting one or more sensors of the selected vehicle based on a filter, wherein the filter is implemented in software or hardware on the data collection device (“selection of sensors that collect information and the sampling rate of the sensors,” See Paragraph 66);

the filter is specified and activated by the control command received at the data collection device (“The TIA may utilize the region of interest data to filter out false positives when the regions of interest do not overlap in the global feature vector,” See Paragraph 82);



reading, by the data collection device, the data set comprising only the performance data selected by the filter (“The PTCC may use the VA to collect data concerning PTC and other assets. The PTCC may also process the newly collected data (or forward it) to audit and augment the information in the backend database,” See Paragraph 75); and

transmitting, by the data collection device, the data set to a data server (“an on-board vehicle processor downloads data relevant for operation, safety, and/or control of the moving vehicle. The local environmental sensors generate data describing a surrounding environment, such as point -cloud data generated by a LiDAR sensor. Collected data can be processed locally, on board the vehicle, or uploaded to a remote data system for storage, processing and analysis,” See Paragraph 9).
selecting, based on a criterion, a vehicle from the group of vehicles, wherein the criterion is specified in the search request.
However, Kargupta teaches selecting, based on a criterion, a vehicle from the group of vehicles, wherein the criterion is specified in the search request (See Paragraph 42 “the application allows the control station to mine, monitor, and query the performance of a single or collection of vehicles”).
Therefore, it would have been obvious before the effective filing with date of invention was made to a person having ordinary skill in the art to modify Puttagunta et al. (Point-Cloud .  This would have facilitated filtering sensor data.  See Kargupta Paragraph 2-15.  In addition, both references teach features that are directed to analogous art and they are directed to the same field of endeavor: vehicle analytics. 

The Puttagunta et al. reference as modified by Kargupta teaches all the limitations of claim 8.  With respect to claim 9, Kargupta teaches the method of claim 8, wherein selecting the vehicle includes selecting based on a geographic limit from the search request, or data on a driver of the selected vehicle, or an owner of the selected vehicle (See Paragraph 42 “the application allows the control station to mine, monitor, and query the performance of a single or collection of vehicles”).

The Puttagunta et al. reference as modified by Kargupta teaches all the limitations of claim 8.  With respect to claim 10, Kargupta teaches the method of claim 8, wherein the data server is a cloud server and the central control device is another server connected to the cloud server (See Paragraph 43 “Onboard Data Mining Platform” & Paragraph 70 “transmission of the diagnostic reports to a remote server over wired or wireless network”).


The Puttagunta et al. reference as modified by Kargupta teaches all the limitations of claim 8.  With respect to claim 11, Kargupta teaches the method of claim 8, further comprising:

receiving, by the central control device, the search request at a user interface of the central control device (See Paragraph 146 “The vehicle scores and MineFleet Fault Codes are computed onboard 

The Puttagunta et al. reference as modified by Kargupta teaches all the limitations of claim 8.  With respect to claim 14, Kargupta teaches the method of claim 8, wherein selecting the vehicle further includes selecting based on a vehicle model, a vehicle accessory, a vehicle identification or vehicle profile data (See Paragraph 198 “vehicle performance profile”).

The Puttagunta et al. reference as modified by Kargupta teaches all the limitations of claim 8.  With respect to claim 15, Kargupta teaches the method of claim 8, wherein the selected performance data comprise fuel consumption, emission behavior or fault code of the selected vehicle (See Paragraph 198 “emissions profile”).

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puttagunta et al. (US Pub. No. 20160221592) in view of Kargupta (US Pub. No. 20110258044) in further view of Banka et al. (US Patent No. 9171079).

The Puttagunta et al. reference as modified by Kargupta teaches all the limitations of claim 8.  With respect to claim 12, Puttagunta et al. as modified by Kargupta does not disclose transmitting, by a secure server, a session identifier to the data collection device, wherein the session identifier is assigned uniquely to the search request.
However, Banka et al. teaches the method of claim 8, further comprising:


Therefore, it would have been obvious before the effective filing with date of invention was made to a person having ordinary skill in the art to modify Puttagunta et al. (Point-Cloud Analysis For Remote Sensing and Vehicle Control) and Kargupta (onboard and remote data stream mining of data collected from the vehicle) with Banka et al. (sensor networks).  This would have facilitated filtering sensor data.  See Banka et al. Column 1 Lines 9-32.  In addition, both references teach features that are directed to analogous art and they are directed to the same field of endeavor: erasure coding.  The close relation between both of the references highly suggest an expectation of success.

The  Puttagunta et al. reference as modified by Kargupta and Banka et al. teaches all the limitations of claim 12.  With respect to claim 13, Banka et al. teaches the method of claim 12, further comprising:

transmitting, by the data collection device, the data set to the data server, wherein the data set is anonymized by the session identifier (See Column 13 Lines 3-7 “For sensor data from private devices like cell-phones, PDAs, tablet PCs, and the like, aggregator nodes 16 should support anonymizing the data before it is sent out to indexing layer 204”)..

Response to Arguments
Applicant's arguments filed October 22, 2020 have been fully considered but they are not persuasive.



Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-Pub. No. 20140189888 is directed to ambient intelligent environment supported by a cloud-based vehicle information and control system: [0024] A user may select a subset of their unified vehicle/driver data and use a vehicle-based Distributed Shared Data Object to send the data subset to a service provider, such as a repair shop. The vehicle-based Distributed Shared Data Object can include the service records and the health records of the vehicle, as this data is captured as part of the unified data associated with the vehicle. Additionally, the service provider can be an insurance company covering the vehicle and the vehicle drivers (the insured) with insurance coverage. The insured can send the insurance company a vehicle-based Distributed Shared Data Object with quantitative and qualitative data, such as vehicle mileage, routes, destinations, time of the clay usage, speed, excessive speed incidents, violation incidents, such as incomplete stops at a STOP sign, making illegal U-turns, not signalling while changing lanes, late entries into exits, distracted driving incidents, such as abnormal steering deviations, sudden speed changes not correlated to traffic, tail-gating (or coming too close) the vehicle ahead, etc. This shared data can enable the insurance company to rate the driver and offer Pay as you Drive (usage-based insurance) or Pay How You Drive (PHYD) Insurance. A Vehicle-based Distributed Shared Data Object can also be sent to a service provider, such as the Department of Motor Vehicles (DMV) with emissions data 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562.  The examiner can normally be reached on Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.